DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/14/21 have been fully considered but they are not persuasive.  Remarks in support of the newly submitted claims are traversed in light of the newly discovered prior art of Krueger, U.S. Patent 4,294,455.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 4, the limitation “substantially rectangular plan” is considered indefinite.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vater ‘046 in view of Krueger, U.S. Patent 4,294,455.  
Vater teaches a carriage comprising a support body (11) made of a suitable material and constituting a weight-bearing frame to which pairs of wheels (31) are connected with rivets (see claim 4), each of the wheels being arranged on one of the opposite sides of the support body.
Vater does not teach recesses in the support body with elastic elements placed in the recesses.
Krueger teaches a support body (21-23) made of suitable material, the support body having opposing sides with respective recesses (see below) and elastic elements (39) respectively placed in the recess and one or more pairs of wheels connected to the support body (35).
At the time of the invention it would have been obvious to one of ordinary skill in the art barring any unforeseen result to provide the Vater structure combined with the features of Krueger to accommodate a sliding door because roller skates are designed to encounter “irregularities or deformities” and still operate effectively so providing a shaft suspension system to Vater, in the style of [Claim 6].
**Examiner’s Note: Examiner notes that the above claim contains the claim language “for supporting the…the extruded profile“ and “for resilient angular…the extruded profile”, and a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim because the prior art need only be capable of meeting the claimed limitations.  See MPEP 2114 [R-1].

    PNG
    media_image1.png
    509
    611
    media_image1.png
    Greyscale

	Regarding Claim 2, see figs. 4-6 of Krueger which shows the elastic washer 31 having a central hole with a diameter greater than that of the shaft bolt (which would be rivet in the combination).
Regarding Claim 3, see elements 26 which appear to meet the limitations as claimed.
Regarding Claim 4, insofar as the claim can be understood, element 11 of Vater appears to meet the limitations as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SULLIVAN whose telephone number is (571)270-5218. The examiner can normally be reached IFP, Typically M-Th, 8:00-6:00, regular Fr availability.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vic Batson can be reached on 5712726987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        



/M.J.S/Examiner, Art Unit 3677